Case 0:17-cv-60426-UU Document 460 Entered on FLSD Docket 08/04/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 1:17-cv-60426-UU

  ALEKSEJ GUBAREV, et al.,

         Plaintiffs,

  v.

  BUZZFEED, INC., et al.,

        Defendants.
  _______________________________________/

                                              ORDER

         THIS CAUSE comes before the Court upon the Motion of Amici Mikhail Fridman, Petr

  Aven, and German Khan (“Fridman Amici”) to File Six-Page Supplemental Amicus Curiae Brief

  (D.E. 455) (“Motion”). The Court having considered the Motion, the pertinent parts of the

  record before this Court and the United States Court of Appeals for the Eleventh Circuit, Case

  No. 18-15295, Defendants’ Opposition to the Motion, D.E. 456, and the Fridman Amici’s Reply

  in Support of the Motion, D.E. 457, it is hereby

         ORDERED AND ADJUDGED that the Motion, D.E. 455 is GRANTED. The Fridman

  Amici’s Supplemental Brief, D.E. 455-1, is deemed submitted. No further filings from the

  Fridman Amici will be permitted.

         DONE AND ORDERED in Chambers at Miami, Florida, this 3d__ day of August, 2020.




                                                     __________________________________
                                                      URSULA UNGARO
                                                      UNITED STATES DISTRICT JUDGE

  cc: Counsel of Record via CM/ECF
